                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON


LAYLE M.,1                               6:17-cv-01983-BR

             Plaintiff,                  OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL SECURITY,

             Defendant.


KATHRYN TASSINARI
BRENT WELLS
Harder, Wells, Baron & Manning, P.C.
474 Willamette St., Suite 200
Eugene, OR 97401
(541) 686-1969

          Attorneys for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003




     1  In the interest of privacy this Opinion uses only the first
name and the initial of the last name of the non-governmental party
this case. Where applicable, this Opinion uses the same designation
for the nongovernmental party's immediate family member.


1 - OPINION AND ORDER
MICHAEL W. PILE
Acting Regional Chief Counsel
HEATHER L. GRIFFITH
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-3709

          Attorneys for Defendant


BROWN, Senior Judge.

     Plaintiff Layle M. seeks judicial review of the final decision

of the Commissioner of the Social Security Administration (SSA) in

which the Commissioner denied Plaintiff's applications for

Disability Insurance Benefits (DIB) under Title II of the Social

Security Act.   This Court has jurisdiction to review the

Commissioner's final decision pursuant to 42 U.S.C. § 405(g).

     For the reasons that follow, the Court AFFIRMS the decision of

the Commissioner and DISMISSES this matter.



                        ADMINISTRATIVE HISTORY

     On January 7, 2014, Plaintiff protectively filed her

application for DIB benefits.    Tr. 17, 162.2   Plaintiff alleged a




     2 Citations to the official transcript of record filed by the
Commissioner on July 12, 2018, are referred to as "Tr."


2 - OPINION AND ORDER
disability onset date of July 31, 2013.3     Tr. 17, 162.   Plaintiff=s

application was denied initially and on reconsideration.       An

Administrative Law Judge (ALJ) held a hearing on June 8, 2016.

Tr. 17, 36-70.    Plaintiff and a vocational expert (VE) testified at

the hearing.     Plaintiff was represented by an attorney at the

hearing.    At the hearing Plaintiff amended her alleged disability

onset date to September 1, 2014.     Tr. 17, 42.

     On March 27, 2017, the ALJ issued an opinion in which she found

Plaintiff is not disabled and, therefore, is not entitled to

benefits.    Tr. 17-30.   Plaintiff requested review by the Appeals

Council.    On October 16, 2017, the Appeals Council denied Plaintiff=s

request to review the ALJ=s decision, and the ALJ=s decision became

the final decision of the Commissioner.   Tr. 1-3.   See Sims v. Apfel,

530 U.S. 103, 106-07 (2000).

     On December 13, 2017, Plaintiff filed a Complaint in this Court

seeking review of the Commissioner=s decision.




     3  In his opinion the ALJ stated Plaintiff’s disability onset
date was July 31, 2014, but this appears to be a typo inasmuch as
Plaintiff amended her disability onset date at the June 8, 2016,
hearing to September 1, 2014, and, in any event, her claim was
initially filed on January 7, 2014, and subsequently denied on
July 3, 2014.


3 - OPINION AND ORDER
                             BACKGROUND

     Plaintiff was born on November 30, 1968.    Tr. 29.    Plaintiff

was 44 years old on her alleged disability onset date.     Tr. 29.

Plaintiff has a high-school education and one year of college.

Tr. 29, 43.   Plaintiff has past relevant work experience as a

stocker, cashier, bank teller, loan processor, meter reader,

administrative clerk, and grounds-maintenance worker.      Tr. 29,

65-66.

     Plaintiff alleges disability due to rheumatoid arthritis,

fibromyalgia, cervical degenerative disc disease, left-shoulder

rotator-cuff syndrome, bilateral plantar fasciitis, right-knee

degenerative disc disease, lupus, Sjogren's Syndrome, and

depression.   Tr. 72-73.

     Except as noted, Plaintiff does not challenge the ALJ=s summary

of the medical evidence.   After carefully reviewing the medical

records, this Court adopts the ALJ=s summary of the medical evidence.

See Tr. 22-29.



                             STANDARDS

     The initial burden of proof rests on the claimant to establish

disability.   Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012).

To meet this burden, a claimant must demonstrate her inability Ato



4 - OPINION AND ORDER
engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which . . . has lasted

or can be expected to last for a continuous period of not less than

12 months.@    42 U.S.C. § 423(d)(1)(A).   The ALJ must develop the

record when there is ambiguous evidence or when the record is

inadequate to allow for proper evaluation of the evidence.      McLeod

v. Astrue, 640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v.

Massanari, 276 F.3d 453, 459B60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision if

it is based on proper legal standards and the findings are supported

by substantial evidence in the record as a whole.   42 U.S.C. § 405(g).

See also Brewes v. Comm=r of Soc. Sec. Admin., 682 F.3d 1157, 1161

(9th Cir. 2012).   Substantial evidence is Arelevant evidence that a

reasonable mind might accept as adequate to support a conclusion.@

Molina, 674 F.3d. at 1110-11 (quoting Valentine v. Comm=r Soc. Sec.

Admin., 574 F.3d 685, 690 (9th Cir. 2009)).    It is more than a mere

scintilla [of evidence] but less than a preponderance.     Id. (citing

Valentine, 574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant=s testimony,

resolving conflicts in the medical evidence, and resolving

ambiguities.    Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009).

The court must weigh all of the evidence whether it supports or



5 - OPINION AND ORDER
detracts from the Commissioner's decision.      Ryan v. Comm=r of Soc.

Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).      Even when the evidence

is susceptible to more than one rational interpretation, the court

must uphold the Commissioner=s findings if they are supported by

inferences reasonably drawn from the record.     Ludwig v. Astrue, 681

F.3d 1047, 1051 (9th Cir. 2012).    The court may not substitute its

judgment for that of the Commissioner.    Widmark v. Barnhart, 454 F.3d

1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     At Step One the claimant is not disabled if the Commissioner

determines the claimant is engaged in substantial gainful activity

(SGA).   20 C.F.R. § 404.1520(a)(4)(i).    See also Keyser v. Comm=r of

Soc. Sec., 648 F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the Commissioner

determines the claimant does not have any medically severe impairment

or combination of impairments.     20 C.F.R. §§ 404.1509,

404.1520(a)(4)(ii).     See also Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant=s impairments meet or equal one of the listed

impairments that the Commissioner acknowledges are so severe as to



6 - OPINION AND ORDER
preclude substantial gainful activity.       20 C.F.R.

§ 404.1520(a)(4)(iii).    See also Keyser, 648 F.3d at 724.     The

criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

     If the Commissioner proceeds beyond Step Three, she must assess

the claimant=s residual functional capacity (RFC).       The claimant=s

RFC is an assessment of the sustained, work-related physical and

mental activities the claimant can still do on a regular and

continuing basis despite her limitations.     20 C.F.R. § 404.1520(e).

See also Social Security Ruling (SSR) 96-8p.       AA >regular and

continuing basis= means 8 hours a day, for 5 days a week, or an

equivalent schedule.@    SSR 96-8p, at *1.   In other words, the Social

Security Act does not require complete incapacity to be disabled.

Taylor v. Comm=r of Soc. Sec. Admin., 659 F.3d 1228, 1234-35 (9th Cir.

2011)(citing Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the Commissioner

determines the claimant retains the RFC to perform work she has done

in the past.    20 C.F.R. § 404.1520(a)(4)(iv).   See also Keyser, 648

F.3d at 724.

     If the Commissioner reaches Step Five, she must determine

whether the claimant is able to do any other work that exists in the



7 - OPINION AND ORDER
national economy.     20 C.F.R. § 404.1520(a)(4)(v).    See also Keyser,

648 F.3d at 724-25.     Here the burden shifts to the Commissioner to

show a significant number of jobs exist in the national economy that

the claimant can perform.     Lockwood v. Comm=r Soc. Sec. Admin., 616

F.3d 1068, 1071 (9th Cir. 2010).    The Commissioner may satisfy this

burden through the testimony of a VE or by reference to the

Medical-Vocational Guidelines (or the grids) set forth in the

regulations at 20 C.F.R. part 404, subpart P, appendix 2.        If the

Commissioner meets this burden, the claimant is not disabled.        20

C.F.R. §§ 404.1520(g)(1).



                             ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since September 1, 2014, Plaintiff=s

amended alleged disability onset date.        Tr. 19.

     At Step Two the ALJ found Plaintiff has the severe impairments

of bilateral plantar faciitis; rheumatoid arthritis; right-knee

degenerative joint disease, status post arthroscopy; cervical

degenerative disc disease; left-shoulder rotator-cuff syndrome;

lupus; mild-to-moderate fibromyalgia; morbid obesity; and Sjogren's

Syndrome.   Tr. 19.

     At Step Three the ALJ concluded Plaintiff's medically



8 - OPINION AND ORDER
determinable impairments do not meet or medically equal any of the

listed impairments in 20 C.F.R. part 404, subpart P, appendix 1.

Tr. 21.   The ALJ found Plaintiff has the RFC to perform sedentary

work with the following limitations:      can only lift ten pounds

occasionally and less than ten pounds frequently; can only stand and

walk for two hours in an eight-hour day; can only sit for at least

six hours in an eight-hour day; can never climb ladders, rope, or

scaffolds; can occasionally climb ramps and stairs, stoop, crouch,

crawl, and kneel; can never reach overhead; and can frequently

handle, finger, and feel.   Tr. 22.

     At Step Four the ALJ concluded Plaintiff is unable to perform

her past relevant work.   Tr. 29.

     At Step Five the ALJ found Plaintiff can perform other jobs that

exist in the national economy such as reception clerk, document

preparer, and telephone-sales representative.     Tr. 30.

Accordingly, the ALJ found Plaintiff is not disabled.       Tr. 30.



                             DISCUSSION

     Plaintiff contends the ALJ erred when she (1) failed to credit

properly the opinions of Simona Braun, M.D., and Rachel Nosce, M.D.,

Plaintiff's treating physicians; (2) failed to provide clear and

convincing reasons for rejecting Plaintiff's symptom testimony; and



9 - OPINION AND ORDER
(3) concluded Plaintiff has the ability to perform other work in the

national economy.

I.   The ALJ properly evaluated the medical opinions of Plaintiff's
     treating providers.

     Plaintiff contends the ALJ erred when she discounted the medical

opinions of Drs. Nosce and Braun, Plaintiff's treating physicians.

     A.     Standards

            AIn disability benefits cases . . . physicians may

render medical, clinical opinions, or they may render opinions on

the ultimate issue of disability C the claimant's ability to perform

work.@    Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014).   AIn

conjunction with the relevant regulations, [courts] have . . .

developed standards that guide [the] analysis of an ALJ's weighing

of medical evidence.@    Ryan v. Comm'r of Soc. Sec., 528 F.3d 1194,

1198 (9th Cir. 2008).     Specifically, the court must Adistinguish

among the opinions of three types of physicians:   (1) those who treat

the claimant (treating physicians); (2) those who examine but do not

treat the claimant (examining physicians); and (3) those who neither

examine nor treat the claimant (nonexamining physicians).@

Garrison, 759 F.3d at 1012.    AAs a general rule, more weight should

be given to the opinion of a treating source than to the opinion of

doctors who do not treat the claimant.@    Id.   Although the opinion

of a treating physician is entitled to greater weight than that of


10 - OPINION AND ORDER
an examining physician, the opinion of an examining physician is

entitled to greater weight than that of a nonexamining physician.

Ryan, 528 F.3d at 1198.    AThe weight afforded a nonexamining

physician's testimony depends >on the degree to which [he] provide[s]

supporting explanations for [his] opinions.=@   Id. (quoting 20 C.F.R.

§ 404.1527(d)(3)).

            AIf a treating or examining doctor's opinion is

contradicted by another doctor's opinion, an ALJ may only reject it

by providing specific and legitimate reasons that are supported by

substantial evidence.@    Id.   Even when contradicted, a treating or

examining physician's opinion is still owed deference and will often

be Aentitled to the greatest weight . . . even if it does not meet

the test for controlling weight.@     Orn v. Astrue, 495 F.3d 625, 633

(9th Cir. 2007).    An ALJ can satisfy the Asubstantial evidence@

requirement by Asetting out a detailed and thorough summary of the

facts and conflicting clinical evidence, stating his interpretation

thereof, and making findings.@    Reddick, 157 F.3d at 725.   AThe ALJ

must do more than state conclusions.      He must set forth his own

interpretations and explain why they, rather than the doctors', are

correct.@   Id. (citation omitted).

     B.     Analysis

            On October 30, 2014, Dr. Braun, Plaintiff's treating



11 - OPINION AND ORDER
rheumatologist, noted Plaintiff was experiencing pain in her hands,

wrist, feet, ankles, shoulders, knees, neck, hips, and lower back

with morning stiffness and significant fatigue.    Tr. 344.   Dr. Braun

indicated Plaintiff is "unable to work because of severe joint pain

and fatigue."     Id.

            On November 20, 2014, Martin Lahr, M.D., a state

consultative examiner, reviewed Plaintiff’s medical records and

found Plaintiff is limited to lifting and carrying up to ten pounds

both occasionally and frequently, is able to stand and to walk for

two hours, and is able to sit for six hours in an eight-hour work

day.   Tr. 92.

            On June 27, 2016, Dr. Nosce, one of Plaintiff’s treating

physicians, stated Plaintiff "has ongoing and likely permanent

restriction on her physical abilities, due to a combination of

rheumatoid arthritis, degenerative disk disease, and rotator-cuff

disease that make her unable to work."      Tr. 589.   Dr. Nosce noted

Plaintiff was also being treated at that time by a rheumatologist,

pain specialist, orthopedic surgeon, and chiropractor.        Dr. Nosce

opined:    "[I]t is unlikely that [Plaintiff] will be able to work more

than one-third of the time of a usual eight-hour shift, five days

a week."    Id.

            On July 22, 2016, Tanja Kujac, M.D., another state



12 - OPINION AND ORDER
consultative examiner, found Plaintiff can stand and walk for four

hours, can sit for six hours in an eight-hour work day, and is limited

to lifting and carrying up to 20 pounds occasionally and ten pounds

frequently.     Tr. 604.

            As noted, the opinion of a treating physician is not

necessarily conclusive as to either the claimant’s physical

condition or the ultimate issue of her disability.       Thomas v.

Barnhart, 278 F.3d 947, 956 (9th Cir. 2002.)       The opinions of

nontreating or nonexamining physicians may also serve as substantial

evidence when the opinions are consistent with independent clinical

findings or other evidence in the record, and the ALJ need not accept

the opinion of any physician, including a treating physician, if that

opinion is brief, conclusory, and inadequately supported by clinical

findings.     Id., at 957.   When the ALJ's interpretation is rational,

even a reasonable alternative interpretation does not justify

disturbing the final administrative decision.       See Ryan v. Comm'r

Soc. Sec. Admin., 529 F.3d 1194, 1198 (9th Cir. 2008).

            The ALJ noted Dr. Braun's treatment notes indicated

Plaintiff's condition improved to mostly mild joint pain and some

fatigue when Plaintiff was on medications.     Tr. 28, 344-46.   The ALJ

gave Dr. Braun's statement "limited weight" on the grounds that it

was “not a functional assessment” of Plaintiff's limitations and was



13 - OPINION AND ORDER
not supported by Dr. Braun's own examination findings.      Tr. 28.

Similarly, the ALJ gave Dr. Nosce's statement "limited weight" on

the ground that it was “not a functional assessment” of Plaintiff's

limitations.     Tr. 28.

             The ALJ, however, gave Dr. Lahr's opinion "great weight"

and noted Dr. Lahr considered Plaintiff's symptoms of pain and

fatigue in his findings as to Plaintiff's limitations, which are

consistent with the findings of Dr. Braun, with Plaintiff's daily

activities, and with Plaintiff's response to treatment.      Tr. 28.

Although Dr. Kujac's findings as to Plaintiff's limitations also

supported an RFC of a range of light work, the ALJ concluded "a

sedentary level better accommodates [Plaintiff's] shoulder, neck,

and knee complaints."      Tr. 28.

             On this record the Court concludes the ALJ did not err in

her evaluation of the medical evidence because the ALJ provided

legally sufficient reasons supported by substantial evidence in the

record to support her evaluation.

II.   The ALJ did not err when she found Plaintiff=s testimony was
      not fully credible.

      Plaintiff contends the ALJ erred when she failed to provide

clear and convincing reasons for discounting Plaintiff=s symptom

testimony.




14 - OPINION AND ORDER
     A.      Standards

             The ALJ engages in a two-step analysis to determine

whether a claimant's testimony regarding subjective pain or symptoms

is credible.    AFirst, the ALJ must determine whether the claimant has

presented objective medical evidence of an underlying impairment

>which could reasonably be expected to produce the pain or other

symptoms alleged.=@      Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir.

2014)(quoting Lingenfelter v. Astrue, 504 F.3d 1028, 1035B36 (9th

Cir. 2007)).     The claimant is not required to show that her

Aimpairment could reasonably be expected to cause the severity of the

symptom she has alleged; she need only show that it could reasonably

have caused some degree of the symptom.@      Garrison, 759 F.3d at 1014

(quoting Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)).        A

claimant is not required to produce Aobjective medical evidence of

the pain or fatigue itself, or the severity thereof.@         Id.

             If the claimant satisfies the first step of this analysis

and there is not any affirmative evidence of malingering, Athe ALJ

can reject the claimant's testimony about the severity of her

symptoms only by offering specific, clear and convincing reasons for

doing so.@    Garrison, 759 F.3d at 1014-15. See also Robbins v. Soc.

Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006)(A[U]nless an ALJ makes

a finding of malingering based on affirmative evidence thereof, he



15 - OPINION AND ORDER
or she may only find an applicant not credible by making specific

findings as to credibility and stating clear and convincing reasons

for each.@).   General assertions that the claimant's testimony is not

credible are insufficient.    Parra v. Astrue, 481 F.3d 742, 750 (9th

Cir. 2007).    The ALJ must identify "what testimony is not credible

and what evidence undermines the claimant's complaints."         Id.

(quoting Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995)).

     B.   Analysis

          Plaintiff testified she has nausea more than half of the

day and vomits two or three times a day.     Tr. 51.   In addition,

Plaintiff testified she cannot lift more than a couple of pounds and

is limited by neck and shoulder pain.   Tr. 53.   Plaintiff stated she

can sit for about 20 minutes; can stand for about five minutes; can

walk three-to-five minutes before having to sit down; and is limited

by pain in her right knee, back, and shoulders.    Tr. 54.   Plaintiff

testified she uses a cane for balance because she has fallen and uses

a walker when her symptoms are worse.     Tr. 54-55.   Plaintiff also

testified she takes naps for two to three hours in the afternoon.

Tr. 55.

          The ALJ discounted Plaintiff's symptom testimony on the

ground that the objective evidence and Plaintiff's treatment records

do not show Plaintiff has disabling limitations.       Tr. 23.   For



16 - OPINION AND ORDER
example, the ALJ noted Plaintiff reported improvement in her

condition after Dr. Braun adjusted her medications.    Tr. 23.   In

addition, the record reflects Plaintiff uses a cane "sometimes," but

most of the time she does not.   Tr. 27.   The ALJ also noted there

is not any evidence in the record that Plaintiff takes two to three

hour naps a day.   Tr. 27.   Plaintiff told her provider that she

experiences nausea and vomiting related to pain resulting from her

automobile accident in May 2015 and from taking antibiotics in

October 2015.   Tr. 27.   The ALJ, however, noted Plaintiff swims

regularly, does some gardening, works outside, rides a bike, and has

taken vacations to Hawaii.   The ALJ concluded these activities are

inconsistent with allegations of disabling limitations.    Tr. 27.

           On this record the Court concludes the ALJ did not err

when she discounted Plaintiff's symptom testimony and found it was

not fully credible because the ALJ provided clear and convincing

reasons supported by substantial evidence in the record for doing

so.

III. The ALJ did not err at Step Five.

      Plaintiff contends the Commissioner did not meet her burden at

Step Five to establish that Plaintiff is able to perform other work

that exists in the national economy.   In response the Commissioner

contends the ALJ's hypothetical posed to the VE included all of



17 - OPINION AND ORDER
Plaintiff's limitations that are supported by the evidence.

        A.   Standards

             As noted, if the ALJ finds Plaintiff is unable to perform

her past relevant work at Step Five, the burden shifts to the

Commissioner to establish that Plaintiff has the ability to perform

other work.    This burden may be satisfied through the testimony of

a VE.

        B.   Analysis

             The ALJ determined Plaintiff was unable to perform any of

her past relevant work.     Tr. 29.    The ALJ, however, concluded

Plaintiff has the RFC to perform sedentary work and can frequently

handle, finger, and feel.    Tr. 22.   The ALJ's hypothetical posed to

the VE included these limitations.       With these limitations, the VE

testified Plaintiff is able to perform other jobs such as reception

clerk, document preparer, and telephone-sales representative.

Tr. 30, 67-69.

             Plaintiff, however, contends the ALJ's hypothetical posed

to the VE should have included limitations on Plaintiff's ability

to handle and to finger based on Plaintiff's testimony that she was

unable to knit and that she was required to take two- or three-hour

naps in the afternoon.     Tr. 55, 61.    The VE testified if these

limitations were included in the ALJ’s hypothetical, Plaintiff would



18 - OPINION AND ORDER
not be able to perform any of the jobs indicated.     Tr. 69.

          The ALJ, however, again pointed out that there is not any

objective evidence in the record to establish that Plaintiff required

two- or three-hour naps each day.    The ALJ also noted

Dr. Kujac's opinion established Plaintiff was able to perform

frequent handling and fingering bilaterally.    Tr. 28, 593, 603-04.

Thus, the ALJ's hypothetical to the VE included Plaintiff’s

limitations that are supported by substantial evidence in the record.

See Osenbrock v. Apfel, 240 F3.d 1157, 1165 (9th Cir. 2001).

          On this record the Court concludes the ALJ did not err at

Step Five when she found Plaintiff is able to perform other jobs that

exist in the economy.



                             CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 27th day of February, 2019.



                          ____s/ Anna J. Brown____________
                          ANNA J. BROWN
                          United States Senior District Judge




19 - OPINION AND ORDER
